Citation Nr: 0627548	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  04-16 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
December 1998 decision, which granted 10 percent evaluation 
for service-connected constant tinnitus.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from July 1978 
to December 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska, which determined that no CUE occurred in a prior 
rating decision that granted the veteran 10 percent for his 
service-connected constant tinnitus.  

In October 1998, the veteran claimed service connection for 
several disabilities.  In a December 1998 rating decision, 
the RO granted service connection for tinnitus, rated as 10 
percent disabling.  In February 2003, the veteran, by his 
representative asserted that he had a combined rating of 10 
percent for service-connected bilateral tinnitus and that he 
should have separate 10 percent ratings for each ear.  A 
corrected decision, effective the same date as the original 
decision, was requested.  As discussed below, such a 
correction can be made if the decision to be corrected 
contained CUE.  38 C.F.R. § 3.400(k) (2005).  


FINDINGS OF FACT

1.  The RO committed no factual or legal error that would 
have manifestly changed the outcome of its December 1998 
decision assigning a 10 percent rating for the veteran's 
constant tinnitus.  

2.  The veteran has received the maximum schedular rating of 
10 percent authorized under Diagnostic Code 6260 for his 
service-connected tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for CUE in a December 1998 rating decision 
assigning a 10 percent rating for tinnitus are not met.  38 
U.S.C.A. §§ 5103A, 5109A (West 2002); 38 C.F.R. §§ 3.104, 
3.105 (2005).  

2.  There is no legal basis for the assignment of a 
schedular evaluation in excess of 10 percent for tinnitus, 
to include separate 10 percent ratings for each ear.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal depends upon an interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As discussed below, the Board finds 
that the veteran is already in receipt of the maximum 
schedular disability rating available for tinnitus under the 
applicable rating criteria.  This is true irrespective of 
whether the veteran has unilateral or bilateral tinnitus. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).



II. Law and Regulations

a. Clear and Unmistakable Error 
Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of [an RO] 
shall be final and binding on all field offices of [VA] as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. § 
5104."  38 C.F.R. § 3.104(a).  Such a final decision may be 
subject to revision, however, in the presence of clear and 
unmistakable error, as described in 38 C.F.R. § 3.105.  
38 C.F.R. §§ 3.104(a), 3.105.  Thus, a prior RO decision will 
be accepted as correct unless CUE can be shown.  38 C.F.R. § 
3.105(a).  

The criteria to determine whether CUE was present in a prior 
determination are as follows: (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310 (1992); accord Richardson v. 
Nicholson, 20 Vet. App. 64, 68-69 (2006) (setting forth CUE 
requirements).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error. . . ."  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993); accord Richardson, 20 
Vet. App. at 68-69 (noting that "the error must have 
'manifestly changed the outcome' of the prior decision").  
If a claimant-appellant wishes to reasonably raise CUE there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  There is a presumption of validity to 
otherwise final decisions, and where such decisions are 
collaterally attacked--and a CUE claim is undoubtedly a 
collateral attack--the presumption is even stronger.  See 
Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. 
App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 
1999) (expressly adopting the "manifestly changed the 
outcome" language used in Russell).


b. Smith v. Nicholson 
In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  The Federal 
Circuit, in its recent Smith v. Nicholson, 451 F.3d 1344, 
1349-50 (Fed. Cir. 2006) decision, concluded that the Court 
had erred in not deferring to the VA's interpretation of its 
own regulations, 38 C.F.R. §§ 4.25(b), 4.87 and Diagnostic 
Code 6260, which limits a veteran to a single disability 
rating for tinnitus, regardless whether the tinnitus is 
unilateral or bilateral.  Subsequently, in July 2006, the 
Secretary lifted the stay of adjudication of tinnitus rating 
cases.  

c. Discussion
The veteran's CUE claim must fail, as the Federal Circuit has 
held that deference must be given to the VA's interpretation 
of 38 C.F.R. § 4.87, Diagnostic Code 6260, which VA has 
construed as limiting a veteran to a single disability rating 
for tinnitus, regardless whether the tinnitus is unilateral 
or bilateral.  Accordingly, there is no legal basis upon 
which to award a greater schedular evaluation for tinnitus, 
to include separate 10 percent ratings for each ear.  Sabonis 
v. Brown,  Vet. App. 426, 430 (1994) ("where the law and not 
the evidence is dispositive . . . the appeal to the [Board 
should be] terminated because of the absence of legal merit 
or the lack of entitlement under the law").  The RO, in its 
December 1998 rating decision, thus assigned the veteran's 
service-connected tinnitus the maximum schedular rating 
available under the applicable regulations, and the correctly 
applied this prevailing legal authority.  Therefore, the 
outcome was not undebatably erroneous, and there was no CUE 
in the December 1998 RO decision assigning a 10 percent 
rating for the veteran's tinnitus.

The veteran continues to be in receipt of the maximum 
schedular rating of 10 percent authorized under Diagnostic 
Code 6260 for his service-connected tinnitus.  There is no 
legal basis for the assignment of a schedular evaluation in 
excess of 10 percent for tinnitus, to include separate 10 
percent ratings for each ear.  38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2005); Smith, supra.


ORDER

The claim for CUE in a December 1998 rating decision 
assigning a 10 percent rating for the veteran's service-
connected tinnitus is denied.

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


